Filed 5/8/15
                           CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                     DIVISION THREE



KIMCO STAFFING SERVICES, INC. et al.,               B257258

        Plaintiffs and Appellants,                  (Los Angeles County
                                                    Super. Ct. No. BC510127)
        v.

THE STATE OF CALIFORNIA et al.,

        Defendants and Respondents.




        APPEAL from a judgment of the Superior Court of Los Angeles County, Debre
Katz Weintraub, Judge. Affirmed.
        Glassman, Browning, Saltsman & Jacobs, Anthony Michael Glassman and
Rebecca Nell Kaufman; Roxborough Pomerance Nye & Adreani, Nicholas P.
Roxborough and Michael Adreani for Plaintiffs and Appellants.
        Christopher Jagard, Chief Counsel, Fred Lonsdale and Vinodhini R. Keller, Staff
Counsel for Defendants and Respondents.




                              _________________________
       Plaintiffs and appellants Kimco Staffing Services, Inc. (Kimco) and KimstaffHR,
Inc. (KimstaffHR) (collectively, plaintiffs) appeal a judgment of dismissal following an
order sustaining without leave to amend a demurrer by defendants and respondents State
of California, by and through the California Department of Industrial Relations
(Department) and Christine Baker, in her official capacity as Director of the Department
(collectively, the State).
       Labor Code section 3701.9 prohibits temporary services employers (TSE’s) and
leasing employers (LE’s) from self-insuring their workers’ compensation liability. 1 The
essential issue presented on appeal is whether section 3701.9 violates equal protection
because it treats TSE’s and LE’s differently from other employers, who are permitted to
self-insure.
       We conclude plaintiffs did not and cannot allege the statutory difference in
treatment lacks a rational basis. As the trial court found, a rational basis exists for
treating TSE’s and LE’s differently from other employers with respect to self-insurance.
TSE’s and LE’s are in the business of providing employees to other businesses, so TSE’s
and LE’s have an incentive to expand their payrolls. TSE’s and LE’s can dramatically
change the scope of their workers’ compensation risk by adding new clients and new
employees, but the self-insurance deposit would not be adjusted until the subsequent
year. (§ 3701, subd. (c).) The potential for a rapid increase in the number of employees,
coupled with the delay in adjusting the amount of the self-insurance security deposit, is a
rational basis for excluding TSE’s and LE’s from the workers’ compensation self-
insurance program. Therefore, the judgment of dismissal is affirmed.




1
       All further statutory references are to the Labor Code, unless otherwise specified.

                                               2
                 FACTUAL AND PROCEDURAL BACKGROUND
       1. The enactment of section 3701.9, giving rise to this litigation.
       This controversy arises out of the adoption of section 3701.9, added in 2012 as
part of Senate Bill No. 863 (SB 863) (2011-2012 Reg. Sess.), which significantly
reformed the workers’ compensation law.
       By way of background, California law “establishes a workers’ compensation
system that provides benefits to an employee who suffers from an injury or illness that
arises out of and in the course of employment, irrespective of fault. This system requires
all employers to secure payment of benefits by either securing the consent of the
Department of Industrial Relations to self-insure or by securing insurance against liability
from an insurance company duly authorized by the state.” (Sen. Com. on Labor &
Industrial Relations, Analysis of SB 863 (2011-2012 Reg. Sess.) as amended Aug. 30,
2012, p. 1; see § 3700 [duty of employer to secure payment of workers’ compensation],
§ 3701 [self-insurance].)
       The final Senate Committee bill analysis indicated that the stated purpose of SB
863 was “[t]o reduce frictional costs, speed up medical care for injured workers, and to
increase Permanent Disability (PD) indemnity benefits to injured workers.” (Sen. Com.
on Labor & Industrial Relations, Analysis of SB 863 (2011-2012 Reg. Sess.) as amended
Aug. 30, 2012, p. 1.)
       Section 3701.9, enacted as part of SB 863, prohibits LE’s and TSE’s from being
self-insured. Section 3701.9 provides: “(a) A certificate of consent to self-insure shall
not be issued after January 1, 2013, to any of the following: [¶] (1) A professional
employer organization. [¶] (2) A leasing employer, as defined in Section 606.5 of the
Unemployment Insurance Code.[2] [¶] (3) A temporary services employer, as defined in


2
       Employee leasing has been described as a “new paradigm, a three-sided labor
relationship in which control has been expressly separated from other aspects of
employment.” (Metropolitan Water Dist. v. Superior Court (2004) 32 Cal. 4th 491, 512,
conc. & dis. opn. of Brown, J.) A “labor supplier is in the business of providing workers
to consumers temporarily in need of certain services. Th[is] situation represents an
                                             3
Section 606.5 of the Unemployment Insurance Code. [¶] (4) Any employer, regardless
of name or form of organization, which the director determines to be in the business of
providing employees to other employers. [¶] (b) A certificate of consent to self-insure
that has been issued to any employer described in subdivision (a) shall be revoked by the
director not later than January 1, 2015.” (§ 3701.9, added by Stats. 2012, ch. 363, § 16,
italics added.)3 4
       2. Pleadings; pertinent allegations.
       Plaintiffs commenced this action on May 30, 2013, and filed the operative second
amended complaint for declaratory and injunctive relief nine months later. Plaintiffs
allege the following:
       Kimco is a TSE. Kimco provides staffing solutions to various industries,
including financial, healthcare and technical/engineering. Kimco has an internal staff in




entirely new labor relationship in which control of the work is exclusively within the
purview of the labor consumer,” with other aspects of employment exclusively within the
purview of the labor supplier. (Id. at p. 514.)
3
       The terms “leasing employer” and “temporary services employer” are defined in
Unemployment Insurance Code section 606.5, which states in pertinent part at
subdivision (b): “[A] ‘temporary services employer’ and a ‘leasing employer’ is an
employing unit that contracts with clients or customers to supply workers to perform
services for the client or customer and performs all of the following functions: [¶]
(1) Negotiates with clients or customers for such matters as time, place, type of work,
working conditions, quality, and price of the services. [¶] (2) Determines assignments or
reassignments of workers, even though workers retain the right to refuse specific
assignments. [¶] (3) Retains the authority to assign or reassign a worker to other clients
or customers when a worker is determined unacceptable by a specific client or customer.
[¶] (4) Assigns or reassigns the worker to perform services for a client or customer. [¶]
(5) Sets the rate of pay of the worker, whether or not through negotiation. [¶] (6) Pays
the worker from its own account or accounts. [¶] (7) Retains the right to hire and
terminate workers.”
4
        Plaintiffs’ arguments on appeal are focused on section 3701.9’s prohibition on
self-insurance by TSE’s and LE’s.

                                              4
California of 137 employees, an average weekly workforce of more than 4,500
employees, and has filled approximately 300,000 staffing positions in California.
       KimstaffHR is an LE. KimstaffHR’s corporate office employs 17 individuals in
California. In addition, KimstaffHR has more than 2,000 client-based employees who
provide services to more than 100 businesses in the state.
       Since 2003, Kimco and KimstaffHR have participated in the California workers’
compensation self-insurance program.
       The operative pleading alleges a violation of equal protection under the Fourteenth
Amendment to the United States Constitution (first cause of action) and deprivation of
equal protection under the California Constitution (Cal. Const., art. 1, § 7) (second cause
of action). The gravamen of the complaint is that section 3701.9, which eliminated the
right of TSE’s and LE’s to self-insure, is invalid because it singles out these employers
and prohibits them from participating in California’s workers’ compensation self-
insurance program. In doing so, section 3701.9 “treats similarly situated entities
differently and arbitrarily, and irrationally distinguishes between them.”
       3. The State’s demurrer.
       The State demurred to the second amended complaint, contending that even
accepting the allegations as true, the Legislature was within its authority in denying
TSE’s and LE’s, as opposed to worksite employers,5 the privilege of being self-insured.
The State argued plaintiffs failed to allege sufficient facts to show they were similarly
situated to worksite employers, and as such, plaintiffs failed to plead the difference in
treatment amounts to a denial of equal protection.
       The State asserted, moreover, that a rational basis existed for the difference in
treatment, in that TSE’s and LE’s posed a different type of risk than worksite employers.
Unlike worksite employers, TSE’s and LE’s can quickly change the scope of risk

5
       The State used the term “worksite employer” to refer to those employers who do
not provide workers to other employers, but rather, directly employ their own workforces
to carry out their businesses.

                                              5
dramatically by adding employees and expanding into new industries. An employee
staffing company has a financial incentive to increase the number of employees on its
payroll because its income and profit grows as its payroll expands. In contrast, a
worksite employer does not have the same incentive to expand the number of employees
on its payroll because its earnings do not increase with every new hire.
       The State explained that the concern addressed by section 3701.9 is that a self-
insured staffing company may grow rapidly during a calendar year without a concomitant
increase in its workers’ compensation self-insurance deposit. Self-insured employers do
not pay insurance premiums; instead, they post a security deposit each year. The amount
of the deposit is governed by section 3701, subdivision (c), which provides that “the
deposit shall be an amount equal to the self-insurer’s projected losses, net of specific
excess insurance coverage, if any, and inclusive of incurred but not reported (IBNR)
liabilities, allocated loss adjustment expense, and unallocated loss adjustment expense,
calculated as of December 31 of each year. The calculation of projected losses and
expenses shall be reflected in a written actuarial report that projects ultimate liabilities of
the private self-insured employer at the expected actuarial confidence level, to ensure that
all claims and associated costs are recognized.” (Italics added.)
       Relying on the statutory language quoted above, the State explained that a self-
insured employer would not have to increase the security deposit for its increased payroll
until the following year, unlike a typical employer with workers’ compensation insurance,
which is required to pay an increased premium on newly hired employees as soon as they
are hired. When a self-insured employer’s security deposit is insufficient, the obligation
for the loss falls on the Self-Insurers’ Security Fund (Fund) (§§ 3742, 3743) and other
self-insured employers may be charged a pro rata share of the funding necessary to meet
the obligations of an insolvent self-insurer (§ 3745).
       The State supported its demurrer with a request for judicial notice of a complaint
filed in 2011 by the Fund against Mainstay Business Solutions (Mainstay) and other



                                               6
defendants in the Sacramento Superior Court (the Mainstay complaint).6 In that action,
the Fund alleged that Mainstay obtained a certificate of consent to self-insure from the
Department, and that Mainstay and another defendant established a “payroll mill” and
assumed the role of a “ ‘paper’ employer for payroll and workers’ compensation
purposes.” The scheme enabled the codefendants in that action to avoid their statutory
obligation to purchase workers’ compensation insurance for their employees. The Fund
further alleged that Mainstay now was insolvent, and the Fund had been forced to assume
the workers’ compensation liabilities of about 700 injured California employees whose
employers had contracted with Mainstay “to provide temporary or leased employees.”
(Italics added.)
       Based thereon, the State argued a rational basis exists for section 3701.9’s
differentiating between worksite employers who manage their own workforce and those
employers who are only nominal employers providing payroll and other services to
worksite employers.
       4. Hearing and trial court’s ruling.
       On May 21, 2014, the matter came on for hearing. The trial court articulated its
tentative ruling, which became the final ruling of the court, as follows:
       “An equal protection challenge may be addressed on demurrer. [¶] . . . [¶] The
threshold question is whether plaintiffs have pled facts which indicate that they are
similarly situated with respect to the purpose of self-insurance as compared to other
employers who are still permitted to self-insure. [¶] In this regard defendants have
persuasively argued that professional employer organizations, leasing employers, and
temporary service employers are not similarly situated in terms of the quantum of risk
they may take on as compared to other employers who are still permitted to self-insure.


6
       The Mainstay complaint is judicially noticeable as a court record. (Evid. Code,
§ 452, subd. (d).) “Relevant matters that are properly the subject of judicial notice may
be treated as having been pled.” (Ross v. Creel Printing & Publishing Co. (2002)
100 Cal. App. 4th 736, 742 (Ross).)

                                              7
       “Moreover, even assuming the professional employer organizations, leasing
employers, and temporary services employers are similarly situated to other employers
who are still permitted to self-insure, there does not appear to be a suspect classification
or fundamental interest involved. [¶] As such, plaintiffs have the burden of pleading
facts as to why there is no rational relationship to a conceivable legitimate state purpose
for the Legislature to draw distinction between professional employer organizations,
temporary staffing agencies, and employee leasing organizations on one hand which are
precluded from self-insuring under the Labor Code and self-insured employers in the
other industries who are still permitted to self-insure . . . .
       “Plaintiffs’ argument in opposition to demurrer focuses on the reasons which
actually motivated the Legislature and whether the Legislature actually considered
whether temporary service employers and leasing employers were inherently riskier . . . .
[¶] . . . [T]he law is clear that the Legislature is not required to articulate its motive in
enacting legislation, and for constitutional purposes it’s not relevant whether a
conceivable legitimate purpose identified by the court[,] not the Legislature[,] actually
motivated the Legislature. [¶] The court speculation as to the Legislature’s purpose need
not be supported by the evidence or empirical data. The constitutional limitation is that
the relationship or link between the classification selected by the Legislature and its goal
is not so attenuated so as to render the classification arbitrary, or irrational. . . .
       “[A] reasonable conceivable factual basis for the classification utilized by the
Legislature is that professional employer organizations, leasing employers, and
temporary service employers have the ability to greatly increase the number of employees
for whom they are responsible to provide workers’ compensation insurance coverage in a
relatively short period of time . . . . [¶] . . . [¶] On the other hand, the other types of
employers generally hire employees on an individual . . . basis to fill foreseeable needs
within the company at a less than exponential rate.
       “It is also reasonably conceivable that professional employer organizations,
leasing employers, and temporary service employers could add clients in new industries


                                                 8
and [incur] higher risks of physical injury on the job. This will then compound the
possible . . . increase in risk. [¶] It’s not relevant for purposes of an equal protection
analysis whether the Legislature was actually motivated by this risk, and thus there’s no
need for the defendant to produce evidence or empirical data to demonstrate that such
risk exists. [¶] Plaintiffs’ argument that no such exponential increase in risk has
historically existed with temporary service employers and leasing employers with respect
to self-insured workers’ compensation liability does not change the analysis. [¶] What
happened in the past does not necessarily preclude changes in industry practice which
may affect future risk. The Legislature could reasonably conclude that the method of
determining the security deposit once a year pursuant to Labor Code section 3701(c)
based on the self-insured’s projected losses and liabilities for the past year calculated
December 31st is generally inadequate to account for such potential exponential increases
in risk, notwithstanding the ability to audit and adjust security deposits. [¶] . . . [¶] While
plaintiffs note that financial disaster may befall temporary service employers and leasing
employers as a result [of] denying them the ability to self-insure their workers’
compensation liabilities, this result cannot affect the equal protection analysis. [¶] . . .
‘[T]he inquiry of equal protection does not focus on abstract fairness of a state law, but
rather [whether] the statute’s relation to the state’s interest that it is intended to promote
is so tenuous that it lacks the rationality contemplated by the Fourteenth Amendment.’ ”
       The trial court concluded the second amended complaint failed to plead facts
sufficient to constitute a violation of equal protection under either the federal or
California Constitutions and sustained the demurrer to both causes of action without
leave to amend.
       Plaintiffs filed a timely notice of appeal from the judgment of dismissal.




                                               9
                                     CONTENTIONS
       Plaintiffs contend: TSE’s and LE’s are similarly situated to other employers who
are allowed to self-insure, and section 3701.9 lacks a rational basis for excluding TSE’s
and LE’s from the self-insurance program.
                                       DISCUSSION
       1. Standard of appellate review.
       Our review of the trial court’s ruling is governed by well-settled principles.
“ ‘[O]ur standard of review is de novo, “i.e., we exercise our independent judgment about
whether the complaint states a cause of action as a matter of law.” [Citation.]’
[Citation.] ‘ “ ‘We treat the demurrer as admitting all material facts properly pleaded, but
not contentions, deductions or conclusions of fact or law. [Citation.] We also consider
matters which may be judicially noticed.’ [Citation.]” ’ [Citation.] ‘We affirm if any
ground offered in support of the demurrer was well taken but find error if the plaintiff has
stated a cause of action under any possible legal theory. [Citations.] We are not bound
by the trial court’s stated reasons, if any, supporting its ruling; we review the ruling, not
its rationale. [Citation.]’ [Citation.]” (Walgreen Co. v. City and County of San
Francisco (2010) 185 Cal. App. 4th 424, 433 (Walgreen).)
       2. General principles.
       We begin with the premise that a “statute, once duly enacted, ‘is presumed to be
constitutional. Unconstitutionality must be clearly shown, and doubts will be resolved in
favor of its validity.’ ” (Lockyer v. City and County of San Francisco (2004) 33 Cal. 4th
1055, 1086.)
       The Fourteenth Amendment to the United States Constitution provides that “No
State shall . . . deny to any person within its jurisdiction the equal protection of the laws.”
The California Constitution likewise prohibits the denial of equal protection. (Cal.
Const., art. I, § 7, subd. (a).)7


7
      In addressing plaintiffs’ state equal protection claim, we also consider decisions of
the United States Supreme Court because equal protection under the California
                                              10
       When a statute is challenged on equal protection grounds, a court’s initial inquiry
is twofold. It first must determine whether “ ‘the state has adopted a classification that
affects two or more similarly situated groups in an unequal manner.’ [Citations.] This
initial inquiry is not whether persons are similarly situated for all purposes, but ‘whether
they are similarly situated for purposes of the law challenged.’ ” (Cooley v. Superior
Court (2002) 29 Cal. 4th 228, 253.)
       If a challenged statute “affects similarly situated groups unequally, the court must
then decide whether to apply the strict scrutiny or rational basis test in analyzing the
statute’s constitutionality.” (In re Spencer S. (2009) 176 Cal. App. 4th 1315, 1324.)
Because section 3701.9 does not involve a suspect classification or interfere with the
exercise of a fundamental right (Walgreen, supra, 185 Cal.App.4th at p. 435), the parties
properly agree the deferential rational basis test governs our consideration of plaintiffs’
equal protection claim.
       Rational basis review “ ‘ “is the basic and conventional standard for reviewing
economic and social welfare legislation in which there is a ‘discrimination’ or
differentiation of treatment between classes or individuals. It manifests restraint by the
judiciary in relation to the discretionary act of a co-equal branch of government; in so
doing it invests legislation involving such differentiated treatment with a presumption of
constitutionality and ‘requir[es] merely that distinctions drawn by a challenged statute
bear some rational relationship to a conceivable legitimate state purpose.’ [Citation.]” ’ ”
(Warden v. State Bar (1999) 21 Cal. 4th 628, 641.)
       A legislative “choice is not subject to courtroom factfinding and may be based on
rational speculation unsupported by evidence or empirical data. [Citations.]” (FCC v.
Beach Communications, Inc. (1993) 508 U.S. 307, 315 [124 L. Ed. 2d 211], italics added
(FCC); accord Heller v. Doe (1993) 509 U.S. 312, 320 [125 L. Ed. 2d 257] [statutory


Constitution is “ ‘substantially the equivalent of the equal protection clause of the
Fourteenth Amendment to the United States Constitution.’ ” (Manduley v. Superior
Court (2002) 27 Cal. 4th 537, 571.)

                                             11
classification may be based on rational speculation unsupported by evidence or empirical
data]; Jensen v. Franchise Tax Bd. (2009) 178 Cal. App. 4th 426, 436 [same]; Walgreen,
supra, 185 Cal.App.4th at p. 435 [same].) The Legislature is not “require[d] . . . to
articulate its reasons for enacting a statute, [making] it . . . entirely irrelevant for
constitutional purposes whether the conceived reason for the challenged distinction
actually motivated the [L]egislature.” (FCC, supra, 508 U.S. at p. 315.) The burden of
demonstrating the invalidity of a legislative classification under the rational basis
standard rests squarely upon the party who assails it (Warden, supra, 21 Cal.4th at
p. 641), who must negate every “reasonably conceivable state of facts that could provide
a rational basis for the classification.” (FCC, supra, 508 U.S. at p. 313.)
       3. The similarly situated prong.
       As indicated, the trial court ruled that the State persuasively had argued on
demurrer that TSE’s and LE’s “are not similarly situated in terms of the quantum of risk
they may take on as compared to other employers who are still permitted to self-insure,”
but “even assuming” TSE’s and LE’s are similarly situated to other employers who are
still permitted to self-insure, a rational basis exists for the difference in treatment.
       We need not resolve whether TSE’s and LE’s are similarly situated to other
employers for purposes of section 3701.9. Because we conclude, below, that section
3701.9’s classification is supported by a rational basis, it is unnecessary to address
whether TSE’s and LE’s are similarly situated to other employers. We will assume,
without deciding, that TSE’s and LE’s are similarly situated to other employers. (See,
e.g., In re Spencer S., supra, 176 Cal.App.4th at p. 1325 [court assumed, without
deciding, that juvenile felons and juvenile misdemeanants are similarly situated for
purposes of a challenged statutory classification].)
       4. Section 3701.9 withstands rational basis scrutiny.
       TSE’s and LE’s are in the business of providing employees to other businesses.
Kimco alleges it has an internal workforce of 137 employees, but its overall workforce is
far larger; its average weekly workforce exceeds 4,500 employees, making its ratio of


                                                12
client-based employees to internal employees nearly 33 to one. During 2012 alone,
Kimco filled 22,614 job openings. Similarly, KimstaffHR has only 17 corporate
employees but employs more than 2,000 others, making its ratio of client-based
employees to internal employees 117 to one.
       Unlike traditional or worksite employers, which only hire employees consistent
with their business needs, TSE’s and LE’s are in the business of providing employees to
other businesses. TSE’s and LE’s admittedly have an “incentive to add new clients” and
to expand their payrolls. Therefore, as the trial court observed, TSE’s and LE’s can
change the scope of their workers’ compensation risk dramatically during the course of a
year, by taking on new clients and adding employees to their payroll. While a TSE’s or
LE’s payroll may grow rapidly during a calendar year, the company’s self-insurance
deposit would not be adjusted until the subsequent year. (§ 3701, subd. (c).) The
potential for a rapid increase in the number of employees, coupled with the delay in
adjusting the amount of the self-insurance security deposit, is a rational basis for
excluding TSE’s and LE’s from the workers’ compensation self-insurance program.
(§ 3701.9.)
       Plaintiffs assert that in the event a TSE’s/LE’s scope of risk changes before it files
its mandatory annual report, for good cause it may be required to post and maintain an
additional security deposit. (§ 3702.6 [audit program]; 8 Cal. Code Regs. § 15210.1
[adjustments in amount of security deposit].) The argument is unpersuasive. It is
fanciful to suggest the Department has the ability to monitor TSE’s/LE’s on an ongoing
basis to determine whether the scope of the risk has changed between reporting periods.
       The Mainstay complaint, which was filed in 2011, and which was submitted to the
trial court by way of the State’s request for judicial notice, provides further support for
the Legislature’s decision in 2012 to address self-insurance of employers who are “in the
business of providing employees to other employers” (§ 3701.9, subd. (a)(4)), in the
context of SB 863. We take judicial notice “only as to the existence of the complaint, not
as to the truth of any of the allegations contained in it.” (Ross, supra, 100 Cal.App.4th at


                                             13
p. 743.) That being said, because the rational basis test applies, it is irrelevant for
constitutional purposes whether the Mainstay litigation actually motivated the
Legislature. (FCC, supra, 508 U.S. at p. 315.) That litigation simply illustrates the
complications that could arise if a self-insured TSE or LE becomes insolvent and the
Fund is required to assume the workers’ compensation liability of the defunct employer’s
temporary or leased employees.
       As the trial court found, the Legislature reasonably could conclude that the annual
method of determining the self-insured security deposit based on the self-insured’s
projected losses and liabilities calculated as of December 31 of each year (§ 3701,
subd. (c)) is inadequate to account for a potential exponential increase in risk during a
calendar year, notwithstanding the Department’s ability to audit and adjust security
deposits. Thus, a rational basis exists for treating TSE’s and LE’s differently from other
employers with respect to self-insurance.
       In sum, plaintiffs did not and cannot allege a violation of equal protection.8




8
       Plaintiffs make the unsupported assertion that section 3701.9’s ban on self-
insurance “was a last minute addition [to SB 863] by labor unions . . . because of their
disdain for TSEs/LEs.” The argument the statute is infirm because it was motivated by
animus is meritless. “Of course, statutory classifications do not serve legitimate state
interests when adopted for their own sake, out of animus toward a disfavored group.
[Citations.]” (In re Marriage Cases (2008) 43 Cal. 4th 757, 873-874, conc. and dis. opn.
of Baxter, J.) If “the constitutional conception of ‘equal protection of the laws’ means
anything, it must at the very least mean that a bare . . . desire to harm a politically
unpopular group cannot constitute a legitimate governmental interest.” (U.S. Department
of Agriculture v. Moreno (1973) 413 U.S. 528, 534 [37 L. Ed. 2d 782]; accord, Romer v.
Evans (1996) 517 U.S. 620, 634 [134 L. Ed. 2d 855].) Here, however, it cannot credibly
be maintained that TSE’s and LE’s are a disfavored group for purposes of equal
protection analysis. Therefore, plaintiffs’ theory that section 3701.9 was motivated by
impermissible animus must fail.

                                              14
                                   DISPOSITION
      The judgment of dismissal is affirmed. Respondents shall recover their costs on
appeal.


      CERTIFIED FOR PUBLICATION




                                                     EDMON, P. J.


We concur:




KITCHING, J.




ALDRICH, J.




                                          15